Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Withdrawn Objection/Rejections
The objection to the specification is withdrawn due to Applicant’s amendment filed on December 2, 2021.
The 35 U.S.C. 112(b) rejection of claims 1-20 is withdrawn due to Applicant’s amendment filed on December 2, 2021.
The 35 U.S.C. 103 rejections of claims 1-20 over Boyd in view of Kim and Xia, as the primary combination of references, are withdrawn due to Applicant’s amendment, and clarification of the phrase “right under the diffusion sheet” in lines 10-11 of claim 1, in the response filed on December 2, 2021.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2007/0147066) in view of Kim (US 2006/0290846) and Xia (US 2018/0231842).

    PNG
    media_image1.png
    526
    660
    media_image1.png
    Greyscale
	
Regarding claim 1, Boyd teaches a liquid crystal display device including a liquid crystal display panel (display device 100 including … liquid crystal display panel 180 [0031]) and a backlight module (lighting device 190 can be referred to as a backlight [0031], Fig. 1 shown above); wherein the backlight module 190 further includes: a diffusion sheet (diffuser 140 [0043]), and a separate diffusion sheet above (diffusers provided above [043]) a back-side multilayer film polarizer (reflective polarizer 170 [0043] … include multilayer reflective polarizer [0032]) such that the back-side multilayer film polarizer 170 includes at least one film disposed right under the separate diffusion sheet 140s (below the liquid crystal panel 180 and above the back-side multilayer film polarizer 170 in modified Fig. 1 shown below); a λ/4 wave plate (customized retarder 160 [0040]); a light source (132 [0042]); a light guide plate (light-distributing element 134 … planar or wedge-shaped … light guide [0042]); and a reflection sheet (back reflector 120 [0040]); wherein the λ/4 wave plate 160 is disposed between the back-side multilayer film polarizer 170 and the light guide plate 134 (Fig. 1); the light guide plate 134 is disposed under the λ/4 wave plate 160 (Fig. 1); and the reflection sheet 120 is 
Although Boyd is silent regarding details of the liquid crystal display panel 180, the liquid crystal display panel 180 inherently includes a liquid crystal layer which is the active display medium (hence the term “liquid crystal”) and conventionally includes a viewer-side polarizer disposed on a first substrate which is a color film substrate, for the purpose of providing the desired modulation of color light transmission, as evidenced by Kim.

    PNG
    media_image2.png
    331
    566
    media_image2.png
    Greyscale

				
    PNG
    media_image3.png
    42
    93
    media_image3.png
    Greyscale
	
Kim teaches that a conventional liquid crystal display panel comprises a viewer-side polarizer (polarizer 22 [0073]) disposed on a first substrate which is a color film substrate (color filter panel 200 [0063]), for the purpose of providing the desired modulation of color light transmission (a transmission axis of the second absorbing polarizer may be in the second direction [0020]), such that the liquid crystal layer (LC layer 3 [0063]) of the liquid crystal display panel is disposed under the viewer-side polarizer 22 (Fig. 6 shown above), and between viewer-side polarizer 22 and the backlight module (backlight unit 500 [0077], Fig. 6).

    
    PNG
    media_image4.png
    139
    439
    media_image4.png
    Greyscale
 	
    PNG
    media_image5.png
    20
    37
    media_image5.png
    Greyscale

    
    PNG
    media_image6.png
    23
    331
    media_image6.png
    Greyscale
s

    PNG
    media_image7.png
    464
    664
    media_image7.png
    Greyscale
Modified Fig. 1 of Boyd

However, Xia teaches that in a light guide plate (element 202 [0031]) used to receive light emitted from a light source 10 to generate backlight ([0031]) of a backlight module ([0031]), a front surface of the light guide plate 202 is a flat surface (as opposed to rough [0031]), and a bottom surface of the light guide plate 10 is a dot surface (lower surface provided with dots or bumps [0031]), for the purpose of emitting light received from the light source 10 from the upper surface of the light guide plate 202 by means of total internal reflection in the light guide plate ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the light guide plate of the backlight module of the liquid crystal display device of Boyd, with a flat surface as the front surface, and a dot surface as the bottom surface, in order to emit light received from the light source, from the upper surface of the light guide plate by means of total internal reflection in the light guide plate, as taught by Xia. 
Regarding claim 2, Boyd teaches that the backlight module 132 is a side light type backlight module (Fig. 1).  
Regarding claims 7-8, Boyd is silent regarding materials of the diffusion sheet 140s.  However, Xia teaches that in a backlight module ([0048]), a diffusion sheet (film 40 [0048]) includes a polymer material of polyethylene terephthalate or polycarbonate in the form of a substrate (base layer [0048]), and an acrylic resin material in the forms of a diffusion layer and a protective layer, one on each side of the substrate (disposed above and below the base layer respectively [0048]), where diffusion particles in the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included in the diffusion sheet, of the backlight module of the liquid crystal display device of Boyd, a polymer material of polyethylene terephthalate or polycarbonate in the form of a substrate, and an acrylic resin material in the forms of a diffusion layer and a protective layer, one on each side of the substrate, where diffusion particles in the diffusion layer are polymethyl methacrylate particles having irregular particle diameters, to achieve an optical diffusion effect, in order to obtain the desired uniform light distribution of the backlight, as taught by Xia.
Regarding claim 10, Kim teaches that the viewer-side polarizer 22 ([0073]) is an absorbing polarizer ([attached to an upper surface of the display panel [0012]), where a very well-known common absorbing polarizer is an iodine-based polyvinyl alcohol type polarizer, used for the purpose of providing the desired modulation of color light transmission as described above.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Kim and Xia, as applied to claims 1-2, 7-8, 10 above, and further in view of Derks (US 2011/0102891).
Boyd, as modified by Kim and Xia, teaches the liquid crystal display device including the viewer-side polarizer, the liquid crystal layer and the backlight module including the back-side multilayer film polarizer, as described above.  In addition, Boyd teaches that the back-side multilayer film polarizer 170 is a back-side reflective 
However, Derks teaches that a reflective multilayer film polarizer (multilayer reflecting polarizing film, abstract) can be made of polyethylene terephthalate (PET [0082]), where a number of the layers is most desirably in a range of from 500 to 650 ([0082]) which overlaps the claimed range of greater than 500, for the purpose of providing the desired combination of birefringent indices and lower cost ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have made the back-side reflective multilayer film polarizer, of the liquid crystal display device of Boyd, of polyethylene terephthalate, and further, to have provided it with a number of layers within a range of greater than 500, in order to obtain the desired combination of birefringent indices and lower cost, as taught by Derks.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Kim, Xia and Derks, as applied to claims 3-4 above, and further in view of Ouderkirk (US 2009/0079909).
Boyd, as modified by Kim, Xia and Derks, teaches the liquid crystal display device including the viewer-side polarizer, the liquid crystal layer, and the backlight module including the back-side reflective multilayer film polarizer made of polyethylene terephthalate and having a number of layers that is greater than 500, as described above.  Boyd, as modified by Derks, fails to teach a total thickness of the back-side reflective multilayer film polarizer, and to be more specific regarding a thickness of each film layer.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the back-side reflective multilayer film polarizer of the liquid crystal display device of Boyd, as modified by Derks, with a total thickness which does not exceed 100 µm, wherein each film layer possesses a thickness within a range of 95 nm to 195 nm, in order to obtain the desired polarized light reflectivity, as taught by Ouderkirk.
Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Kim and Xia, as applied to claims 1-2, 7-8, 10 above, and further in view of Biteau (US 2012/0013979).
Boyd, as modified by Kim and Xia, teaches the liquid crystal display device including the viewer-side polarizer, the liquid crystal layer, and the backlight module including the λ/4 wave plate, as described above.  
Regarding claim 9, Boyd teaches that the λ/4 wave plate is made of a polymer material ([0061]), but fails to specify the type of polymer material.
However, Biteau teaches that a λ/4 wave plate is made of polymethyl methacrylate or polyethylene terephthalate, for the purpose of providing the desired quarter-wave retardation for the desired range of visible wavelengths ([0045]).

Regarding claim 11, Kim teaches that a polarization direction (transmission axis [0012]) of the viewer-side polarizer 22 (second absorbing polarizer that is attached to an upper surface of the display panel [0012]) is perpendicular (transmission of the second absorbing polarizer may be in the second direction [0012]) to a polarization direction of the back-side reflective polarizer (13 [0077], reflective polarizer that is provided under the display panel to transmit light that is linearly polarized in a first direction and to reflect light that is linearly polarized in a second direction perpendicular to the first direction ([0017]), for the purpose of providing the desired modulation of the color light transmission, as described above.
Accordingly, the polarization direction of the view-side polarizer 22 is perpendicular to a polarization direction of the back-side reflective multilayer film polarizer 170 of the liquid crystal display device 100 of Boyd, as modified by Kim, for the purpose of providing the desired modulation of the color light transmission, as described above.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2007/0147066) in view of Kim (US 2006/0290846).

    PNG
    media_image1.png
    526
    660
    media_image1.png
    Greyscale
	
Regarding claim 12, Boyd teaches a liquid crystal display device including a liquid crystal display panel (display device 100 including … liquid crystal display panel 180 [0031]) and a backlight module (lighting device 190 can be referred to as a backlight [0031]); wherein the backlight module 190 further includes: a diffusion sheet (diffuser 140 [0043]), and a separate diffusion sheet above (diffusers provided above  [043]) a back-side multilayer film polarizer (reflective polarizer 170 [0043] … include multilayer reflective polarizer [0032]), such that the back-side multilayer film polarizer 170 includes at least one film disposed right under the separate diffusion sheet 140s (below the liquid crystal display panel 180 and above the back-side multilayer film polarizer 170 in modified Fig. 1 shown below); a λ/4 wave plate (customized retarder 160 [0040]); a light source (132 [0042]); a light guide plate (light-distributing element 134 … planar or wedge-shaped … light guide [0042]); and a reflection sheet (back reflector 120 [0040]); wherein the λ/4 wave plate 160 is disposed between the back-side multilayer film polarizer 170 and the light guide plate 134 (Fig. 1); the light guide plate 134 is disposed under the λ/4 wave plate 160 (Fig. 1); and the reflection sheet 120 is 
Although Boyd is silent regarding details of the liquid crystal display panel 180, the liquid crystal display panel 180 inherently includes a liquid crystal layer which is the active display medium (hence the term “liquid crystal”) and conventionally includes a viewer-side polarizer disposed on a first substrate which is a color film substrate, for the purpose of providing the desired modulation of color light transmission, as evidenced by Kim.

    PNG
    media_image2.png
    331
    566
    media_image2.png
    Greyscale

				
    PNG
    media_image3.png
    42
    93
    media_image3.png
    Greyscale
	
Kim teaches that a conventional liquid crystal display panel comprises a viewer-side polarizer (polarizer 22 [0073]) disposed on a first substrate which is a color film substrate (color filter panel 200 [0063]), for the purpose of providing the desired modulation of color light transmission (a transmission axis of the second absorbing polarizer may be in the second direction [0020]), such that the liquid crystal layer (LC layer 3 [0063]) of the liquid crystal display panel is disposed under the viewer-side polarizer 22 (Fig. 6 shown above), and between viewer-side polarizer 22 and the backlight module (backlight unit 500 [0077], Fig. 6).

    
    PNG
    media_image4.png
    139
    439
    media_image4.png
    Greyscale
 	
    PNG
    media_image5.png
    20
    37
    media_image5.png
    Greyscale

    
    PNG
    media_image6.png
    23
    331
    media_image6.png
    Greyscale
s

    PNG
    media_image7.png
    464
    664
    media_image7.png
    Greyscale
Modified Fig. 1 of Boyd
.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Kim, as applied to claims 12-13 above, and further in view of Derks (US 2011/0102891).
Boyd, as modified by Kim, teaches the liquid crystal display device including the viewer-side polarizer, the liquid crystal layer, and the backlight module including the back-side multilayer film polarizer, as described above.  In addition, Boyd teaches that the back-side multilayer film polarizer is a back-side reflective multilayer film polarizer (reflective polarizer 170 … include multilayer reflective polarizer [0032]) that is made of a polymer material ([0033]), but is silent regarding the type of polymer material, and a number of layers.
However, Derks teaches that a reflective multilayer film polarizer (multilayer reflecting polarizing film, abstract) can be made of polyethylene terephthalate (PET [0082]), where a number of the layers is most desirably in a range of from 500 to 650 ([0082]) which overlaps the claimed range of greater than 500, for the purpose of providing the desired combination of birefringent indices and lower cost ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have made the back-side reflective multilayer film polarizer, of the liquid crystal display device of Boyd, of polyethylene terephthalate, and further, to have provided it with a number of layers within a range of greater than 500, in order to obtain the desired combination of birefringent indices and lower cost, as taught by Derks.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Kim and Derks, as applied to claims 14-15 above, and further in view of Ouderkirk (US 2009/0079909).
Boyd, as modified by Kim and Derks, teaches the liquid crystal display device including the viewer-side polarizer, the liquid crystal layer, and the backlight module including the back-side reflective multilayer film polarizer made of polyethylene terephthalate and having a number of layers that is greater than 500, as described above.  Boyd, as modified by Derks, fails to teach a total thickness of the back-side reflective multilayer film polarizer, and to be more specific regarding a thickness of each film layer.  
However, Ouderkirk teaches that in a reflective multilayer film polarizer (multiple layer laminate to act as a reflecting polarizer [0050]), a total thickness of the multilayer film polarizer can be as low as 64 µm (2.5 mil [0161]) which does not exceed 100 µm, where each film layer possesses a thickness of 102 nm (2.5 mil/601 layers [0161]) which is within the claimed range of 95 nm to 195 nm, for the purpose of providing the desired polarized light reflectivity ([0160]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the back-side reflective multilayer film polarizer, of the liquid crystal display device of Boyd, as modified by Derks, with a total thickness which does not exceed 100 µm, wherein each film layer possesses a thickness within a range of 95 nm to 195 nm, in order to obtain the desired polarized light reflectivity, as taught by Ouderkirk.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Kim, as applied to claims 12-13 above, and further in view of Xia (US 2018/0231842).
Boyd, as modified by Kim and Derks, teaches the liquid crystal display device including the viewer-side polarizer, the liquid crystal layer, and the backlight module including the diffusion sheet, as described above.  Boyd is silent regarding materials of the diffusion sheet 140s.
However, Xia teaches that in a backlight module ([0048]), a diffusion sheet (film 40 [0048]) is made of a polymer material of polyethylene terephthalate or polycarbonate in the form of a substrate (base layer [0048]), and an acrylic resin material in the forms of a diffusion layer and a protective layer, one on each side of the substrate (disposed above and below the base layer respectively [0048]), where diffusion particles in the diffusion layer are polymethyl methacrylate particles having irregular particle diameters (irregular particle sizes [0048]), to achieve an optical diffusion effect, for the purpose of providing the desired uniform light distribution of the backlight ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have made the diffusion sheet, of the backlight module of the liquid crystal display device of Boyd, of a polymer material of polyethylene terephthalate or polycarbonate in the form of a substrate, and an acrylic resin material in the forms of a diffusion layer and a protective layer, one on each side of the substrate, where diffusion particles in the diffusion layer are polymethyl methacrylate particles having irregular particle diameters, to achieve an optical diffusion effect, in order to obtain the desired uniform light distribution of the backlight, as taught by Xia.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Kim, as applied to claims 12-13 above, and further in view of Biteau (US 2012/0013979).
Boyd, as modified by Kim and Derks, teaches the liquid crystal display device including the viewer-side polarizer, the liquid crystal layer, and the backlight module including the λ/4 wave plate, as described above.  In addition, Boyd teaches that the λ/4 wave plate is made of a polymer material ([0061]), but fails to specify the type of polymer material.
However, Biteau teaches that a λ/4 wave plate is made of polymethyl methacrylate or polyethylene terephthalate, for the purpose of providing the desired quarter-wave retardation for the desired range of visible wavelengths ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have made the λ/4 wave plate, of the backlight module of the liquid crystal display device of Boyd, of polymethyl methacrylate or polyethylene terephthalate, in order to obtain the desired quarter-wave retardation for the desired range of visible wavelengths, as taught by Biteau.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new embodiment in the new grounds of rejection.



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782